                       Case 1:12-cv-02535-GLR Document 149 Filed 01/28/19 Page 1 of 4



                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MARYLAND
                                          BALTIMORE DIVISION


        ALLEGIS GROUP, INC., AEROTEK, INC.
        and TEKSYSTEMS, INC.,

                                Plaintiffs,                   Case No. 12-cv-02535-GLR

                   v.

        JUSTIN JORDAN, DANIEL CURRAN,
        ANA NETO RODRIGUES, ALEXANDER
        FERRELLO, MICHAEL NICHOLAS and
        CHRIS HADLEY,

                                  Defendants.



                             CORRECTED1 MOTION TO STAY ENFORCEMENT
                           PENDING APPEAL AND APPROVE SUPERSEDEAS BOND

                   Pursuant to Fed. R. Civ. P. 62(d), Fed. R. App. P. 8(a)(1), and D. Md. Local R. 110(1)(a),

        Defendant-Appellants Justin Jordan, Daniel Curran, and Michael Nicholas (the “Defendant-

        Appellants”) hereby move the Court to issue an Order staying enforcement of the June 12, 2018

        Final Judgment in this action pending resolution of their appeal to the United States Court of

        Appeals for the Fourth Circuit and approving a supersedeas bond in the form of a letter of credit

        issued in Allegis Group, Inc.’s favor in the amount of $1,772,108.00 (the “Letter of Credit”). A

        copy of the Letter of Credit is attached hereto as Exhibit A.



                   1
                  On January 27, 2019, counsel for the Plaintiffs raised a handful of concerns about the
        Letter of Credit attached to the version of this Motion filed on January 25, 2019 [Dkt. 148]. To
        allay those concerns, Defendant-Appellants file this corrected motion to attach a revised Letter of
        Credit obtained to address counsel’s concerns. Other than the revised Letter of Credit, this
        footnote, and the updated date, this Motion is the same in all respects as Dkt. 148.




4851-2626-8806.1
                    Case 1:12-cv-02535-GLR Document 149 Filed 01/28/19 Page 2 of 4



                   1.   On June 12, 2018, a Final Judgment was entered in this case, which, in relevant

        part: (1) entered judgment in favor of Plaintiffs on Count II of their Amended Complaint;

        (2) ordered the Defendant-Appellants to pay Plaintiffs a total of $1,476,340.00 plus prejudgment

        interest; and (3) dismissed the remaining counts of Plaintiffs’ Amended Complaint with

        prejudice (the “Final Judgment”). Dkts. 136, 131.

                   2.   On July 6, 2018, the Defendant-Appellants filed their Notice of Appeal to the

        United States Court of Appeals for the Fourth Circuit. Dkt. 138.

                   3.   Defendant-Appellants previously moved this Court to approve a supersedeas bond

        in the form of a corporate guaranty by Zachary Piper, LLC (“ZP Group”) in the amount of

        $1,476,340.00. Dkts. 141, 145. The Court, however, denied that motion and issued an Order

        finding that there was not “a sufficient basis for deviation from the Court’s general practice,

        which mandates [the Defendant-Appellants] to file a supersedeas bond equaling 120% of the

        Final Judgment amount plus costs: a total of $1,772,108.00.” Dkt. 147 at 2-3.

                   4.   Since the Court’s Order, ZP Group, which employs the Defendant-Appellants

        either directly or through a subsidiary, agreed to procure a bond in Plaintiffs Allegis Group,

        Inc.’s favor in the full amount required by the Local Rules and the Court:                namely,

        $1,772,108.00. See Local Rule 110(1)(a) (“the amount of any supersedeas bond filed to stay

        execution of a money judgment pending appeal shall be 120% of the amount of the judgment

        plus an additional $500 to cover costs on appeal”).

                   5.   A required step to obtain such a bond was for ZP Group to obtain a letter of credit

        in the amount of $1,772,108.00. For the sake of efficiency, ZP Group obtained the Letter of

        Credit in Allegis Group, Inc.’s favor for $1,772,108.00 and is filing the same herewith to satisfy

        the requirements of Local Rule 110(1)(a) and the Court’s Order. On its face, the Letter of Credit



                                                         2
4851-2626-8806.1
                    Case 1:12-cv-02535-GLR Document 149 Filed 01/28/19 Page 3 of 4



        “will provide adequate (or as adequate as possible) security for the appellee.” See Dkt. 147 at 1

        (quoting White Marlin Open, Inc. v. Heasley, No. RDB-16-3105, 2017 WL 3434290, at *1 (D.

        Md. Aug. 10, 2017)). In addition, as the Court noted in its Order, an appellant “is entitled to a

        stay of a money judgment ‘as a matter of right’ upon posting a supersedeas bond.” Id. at 1

        (quoting Hofmann v. O’Brien, No. WDQ-06-3447, 2009 WL 3216814, at 1 (D. Md. Sept. 28,

        2009)). Therefore, having posted the required bond, execution of the Final Judgment should be

        stayed.

                   WHEREFORE, Defendant-Appellants respectfully request that the Court issue an Order

        (1) staying enforcement of the Final Judgment and any other post-judgment enforcement

        proceedings pending Defendant-Appellants’ appeal to the United States Court of Appeals for the

        Fourth Circuit, (2) approving the Letter of Credit as sufficient security for a stay of enforcement,

        and (3) granting such other and further relief as the Court deems just and proper.

                                                        Respectfully submitted,

                                                               /s/ Donald W. Schroeder
                                                        Paul R. Monsees (MD Fed. Bar #12949)
                                                        Jillian M. Collins (admitted pro hac vice)
                                                        3000 K Street, NW, Suite 600
                                                        Washington, DC 20007
                                                        202.672.5342 Telephone
                                                        202.672.5399 Facsimile
                                                        pmonsees@foley.com
                                                        jcollins@foley.com

                                                        Donald W. Schroeder (admitted pro hac vice)
                                                        FOLEY & LARDNER, LLP
                                                        111 Huntington Avenue, Suite 2600
                                                        Boston, MA 02199
                                                        617.342.4041 Telephone
                                                        617.342.4001 Facsimile
                                                        dschroeder@foley.com

        Dated: January 28, 2019                         Attorneys for Defendants



                                                         3
4851-2626-8806.1
                   Case 1:12-cv-02535-GLR Document 149 Filed 01/28/19 Page 4 of 4



                                         CERTIFICATE OF SERVICE

               I, Donald W. Schroeder, hereby certify that January 28, 2019, this document, filed
        through the ECF system, will be sent electronically to the registered participants as identified on
        the Notice of Electronic Filings (NEF).


                                                             /s/ Donald W. Schroeder
                                                             Donald W. Schroeder




                                                         4
4851-2626-8806.1
